DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.1.	Applicant’s election without traverse of Group (II), Claims 5-7 in the reply filed on January 8, 2021.
2.2.	Therefore, Claims 1-4 and 8-9 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
	Thus, Claims 5-7 are active and will be examine on the merits.
2.3.	Supplemental amendment to elected Claims 5-7 filed on February 5, 2021 in order to clarify claimed subject matter as previously discussed with Mr. Hudson ( see Interview Summary conducted on January 29, 2021) is also acknowledged. 
                                                        Specification
                                                           Abstract
3.1.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., “The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.” Exemplification of a species could be illustrative of members of the class. For processes, the type of reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
3.2.	The Abstract of the disclosure filed on June 24, 2019  is objected to because:
a)	Abstract is silent with respect to processing steps, processing parameters and reactors used in the process of obtaining polyester resin, granulation of this resin in order to produce particles/pellets  and  crystallizing pellets without increasing IV ( inherent viscosity) of the particles by more than 0.02 dl/g; 
b)   Applicant uses  term " such " in several intenseness : " such resins"; such articles". In addition no specific examples of " such articles" have been given.    Correction is required.  See MPEP § 608.01(b).

                                         Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because: 
a)	it is unclear how to conduct step (e) of claim 5 with respect to phrase " only the surface of the polyester pellets are cooled". It is unclear how to conduct this step: how deep is the portion of the pellets which Applicant's considered " only the surface" – 1 micron or 10 microns or more; what is the scope of term " cooled"  - this term of degree is indefinite without indication specific temperature to which the surface is cooled;
b)   Applicant's uses term " ambient air" – which is portion of atmosphere external to building. However, because temperature and humidity of this air are greatly varies depending on geographical location and time of the year, than scope of this limitation is indefinite.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 5-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements of processing steps  with respect to processing parameters and essential steps.  See MPEP § 2172.01.  The omitted elements and steps are: 
a)   temperature of the polyester pellets after drying and during residence in the storage vessel;
b)  presence of hot air ( temperature?) and flow of this air   in the storage vessel; residence time of the pellets in storage vessel ;
c)  temperature and residence time of the pellets in conditioning vessel;
d) temperature and residence time of the pellets in crystallizer vessel.   

			                 Claims Interpretation
6.     Applicant uses term "about" – see Claims 5-7.
In this respect note that ".. use of "about" is warning that exactitude is not claimed but rather a contemplated variation.  When there is no substantial or material difference in the product, and the difference is colorable, merely, there is in fact literal readability, if proper weight is given to the qualifying word "about" to amounts significantly lower or higher than the numerically claimed limitation". Kolene Corp. v. Motor City Metal Treating, Inc. (DC EMich) 163 USPQ 214.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jernigan ( US 2006/0287472). 
7.1.	Regarding Claims 5-7 Jernigan disclosed method for producing polyester resin particles with viscosity of "  0.68 dL/g or more, wherein residual acetaldehyde
in the particles in the solid state is reduced to a level of 10 ppm or less without increasing the It.V. of the particles by more than 0.03 dL/g" – see Abstract.
Polyester resin particles produced by reacting of terephthalic acid and ethylene glycol ( see [0083]-[0085])  at temperature in range of about 200 0C  to 300 0C , wherein water is removed  as " esterification reaction proceeds" ( see [0085]), with following step 
	According to Jernigan obtained melted polyester ( see [0114] – [0116]) is "  extruded through a die, optionally at a temperature of 190° C. or more at the extruder nozzle. Once through the die, the polyester polymer can be drawn into strands, contacted with a cool fluid, and cut into pellets, or the polymer can be pelletized at the die head, optionally underwater" and " Any conventional hot pelletization or dicing
method and apparatus can be used, including but not limited to dicing, strand pelletizing and strand. (forced conveyance) pelletizing, pastillators, water ring pelletizers, hot face pelletizers, underwater pelletizers and centrifuged pelletizers.".  Note that viscosity of final polyester IV (intrinsic viscosity) is at least 0.68 dL/g or 0.70 dL/g or 0.72 dL/g or 0.75 dL/g  or more ( see [0098]). 
7.2.	 Jernigan further disclosed that particles can be further conveyed to apparatus used to crystallize polyester by different methods, including " thermal crystallization in a gas or liquid. The crystallization may occur in a mechanically agitated vessel; a fluidized bed; a bed agitated by fluid movement; an un-agitated vessel or pipe; crystallized in a liquid medium above the T g of the polyester polymer, preferably at 140° C. to 190° C.; or any other means known in the art" – see [0116]).  
7.3.	Jernigan also disclosed that ( see [0117]): "  In another integrated solidification technique, the molten polyester polymer is cut underwater, the particles are
immediately separated from the liquid water after cutting, the particles are dried, and while the particles are still hot and before the temperature of the particles drops below the Tg of the polymer and desirably while the particle temperature is above 140° C., the directed from the dryer onto a surface or vessel which allows the particles to form a moving bed with a bed height sufficient to allow the latent heat within the particles to crystallize the particles without the external application of a heating medium or pressurizing means". 	
	Therefore, Jernigan disclosed same basic method for production of polyester particles of same viscosity,  including steps of esterification, removing water , polycondensation under vacuum in same range of required temperatures, following step of pelletizing polyester particles, drying particles and supplying particles to vessel for latent heat crystallization as it required by steps (a) to (f) of Applicant's Claim 5.  
7.4.	In addition and with respect to steps (g) and (f)  Jernigan teaches that   ( see [0146]) "  once particles are obtained from the melt phase production process, the residual acetaldehyde present in the particles is reduced by conventional means" and ( see [0148]) " Another technique to reduce the level of acetaldehyde in solid particles without advancing their molecular weight beyond 0.03 dL/g is referred to herein as acetaldehyde stripping. By this method, the residual acetaldehyde of the particles is reduced by introducing the particles into a vessel to form a bed of particles within the vessel, and contacting the bed with a stream of gas introduced at a gas flow rate not exceeding 0.15 SCFM per pound of particles per hour, and withdrawing finished particles from the vessel having a reduced amount of residual acetaldehyde". 
Note that in gas stripping operation any gases such as " air or nitrogen  contacted with the polyester polymer particles either co-current or countercurrent, preferably countercurrent to the flow of the particles in a vessel in a continuous or batchwise process, preferably a continuous process" – see [0149]) and that ( see 
residual acetaldehyde level of 10 ppm or more are fed to a vessel, preferably through the upper end of a vessel, as hot particles (e.g. 100° C. to 180° C.) to increase the efficiency of AA stripping and form a bed of pellets flowing by gravity toward the bottom end of the vessel while a countercurrent flow of gas such as ambient air is circulated through the bed..". 
7.5.	Therefore, Jernigan renders steps (g) and (h) obvious by providing sufficient guidance to one of ordinary skill in the art to use one or more conditioning vessels  with flow of air or nitrogen in order to obtained polyester particles with reduce level of acetaldehyde in solid particles without advancing their molecular weight beyond 0.03 dL/g , until unexpected results clearly associated with difference in apparatus design can be shown,  as it established in the art :
" if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device... In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) and 
"When there is a design need to solve a problem ... and there are a finite number of identified, predictable solutions ..., a person of ordinary skill has good reason to pursue the known options ... within his or her technical grasp." see  Supreme Court's decision in KSR International Co.v. Teleflex Inc., 550 U.S.  82 USPQ2d 1385 (2007).
                                                     Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see PTO-892 attached.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901.  The examiner can normally be reached on 8 a.m - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu ( Walter) Choi can be reached on (571) 272 1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/GENNADIY MESH/Examiner, Art Unit 1763 

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763